UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number: 0-28972 STEINER LEISURE LIMITED (Exact name of registrant as specified in its charter) Commonwealth of The Bahamas 98-0164731 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 104A, Saffrey Square P.O. Box N-9306 Nassau, The Bahamas Not Applicable (Address of principal executive offices) (Zip Code) (242) 356-0006 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X]Yes[ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[X]No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. On November 4, 2014, the registrant had 13,565,437 common shares, par value (U.S.) $.01 per share, outstanding. 1 STEINER LEISURE LIMITED INDEX Page No. PART I FINANCIAL INFORMATION ITEM 1. Unaudited Financial Statement Condensed Consolidated Balance Sheets as of September 30, 2014 and December31,2013 3 Condensed Consolidated Statements of Income for the Three and Nine Months Ended September 30,2014 and 2013 4 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2014 and 2013 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2014 and 2013 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. Management's Discussionand Analysis of Financial Condition and Results of Operations 15 ITEM 3. Quantitative andQualitative Disclosures About Market Risk 28 ITEM 4. Controls andProcedures 28 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 29 ITEM 1A. Risk Factors 29 ITEM 2. UnregisteredSales of EquitySecurities and Use of Proceeds 30 ITEM 6. Exhibits 31 SIGNATURES AND CERTIFICATIONS 32 2 PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements STEINER LEISURE LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable - students, net Inventories Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net GOODWILL OTHER ASSETS: Intangible assets, net Deferred financing costs, net Deferred customer acquisition costs Other Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Current portion of deferred rent Current portion of deferred tuition revenue Current portion of deferred revenue Gift certificate liability Income taxes payable Total current liabilities NON-CURRENT LIABILITIES: Deferred income tax liabilities, net Long-term debt Long-term deferred rent Long-term deferred tuition revenue Long-term deferred revenue Total non-current liabilities Commitments and contingencies SHAREHOLDERS' EQUITY: Preferred shares, $.0l par value; 10,000 shares authorized, none Issued and outstanding Common shares, $.0l par value; 100,000 shares authorized, 24,051 shares issued in 2014 and 23,982 shares issued in 2013 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Treasury shares, at cost, 10,478 shares in 2014 and 9,312 shares in 2013 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes to condensed consolidated financial statements are an integral part of these balance sheets. 3 STEINER LEISURE LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME
